Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received July 23, 2021. Claims 1, 28 and 53 have been amended. Claims 19 and 44 have been canceled. Therefore, claims 1-18, 20-43 and 45-53 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated March 23, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, 20-43 and 45-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 28 and 53 are directed to patient monitoring management to reduce hospital readmissions for disease state management, patient health and wellness, medication adherence, clinical care coordination and patient self-reporting. The claim(s) recite(s) entering, information associated with monitoring of a patient with a care team, wherein the information includes individualized normal bounds for the patient; sending, a reminder notice to a patient’s that it is time to enter responses for a time period; determining, questions for the time period, wherein the questions change according to the time period and answer history; presenting, the questions that are scheduled for the time period to the 
The limitations of entering, information associated with monitoring of a patient with a care team, wherein the information includes individualized normal bounds for the patient; sending, a reminder notice to a patient’s that it is time to enter responses for a time period; determining, questions for the time period, wherein the questions change according to the time period and answer history; presenting, the questions that are scheduled for the time period to the patient; receiving, a patient response to the questions; scoring, the responses received from the patient and updating a history file associated with the patient; identifying, any of the responses that are outside the individualized normal bounds for the patient and alerting the care team for the patient to the patient response; prioritize patients based on a severity of an out of bounds response compared to the individualized normal bounds for the patient, wherein patients with a larger difference between their response and the individualized normal bounds for the patient are prioritized for actions to be taken by the care team and patients with the score below a threshold have no actions taken by the care team; recording, any actions taken by the care team based on the patient response, wherein actions are taken by the care team based on priority of the patients; tracking, time spent by the care team analyzing the patient response and categorizing the actions taken by the care 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computer system, remote computing device and memory” to perform all of the entering, information associated with monitoring of a patient with a care team, wherein the information includes individualized normal bounds for the patient; sending, a reminder notice to a patient’s that it is time to enter responses for a time period; determining, questions for the time period, wherein the questions change according to the time period and answer history; presenting, the questions that are scheduled for the time period to the patient; receiving, a patient response to the questions; scoring, the responses received from the patient and updating a history file associated with the patient; identifying, any of the responses that are outside the individualized normal bounds for the patient and alerting the care team for the patient to the patient response; prioritize patients based on a severity of an out of 
Claim 1 has additional limitations (i.e., computer system, remote computing device and memory). Claim 28 has additional limitations (i.e., computer system, remote computing device and memory). Claim 53 has additional limitations (i.e., computer system, remote computing device and memory). Looking to the specifications, these components are described at a high level of generality (¶ 13; patients use web sites from desktop or laptop computers that periodically present their questionnaires. The web sites have graphical user interfaces for entering self-reporting responses). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer 
Dependent claims 2-18, 20-27, 29-43 and 45-52 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-18, 20-43 and 45-53 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-12, 14-18, 20-39, 41-43 and 45-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partovi Pub. No.:  US 20130304493 A1 in view of Crawford et al. Pub. No: US 20140156298 A1, Rock Pub. No.: US 20140297301 A1 and Abrashkin et al. Pub. No.: US 20100211486 A1, hereinafter Partovi, Crawford, Rock and Abrashkin.

As per Claim 1, Partovi teaches a method for remote patient monitoring for automated care management and reduced readmissions, said method comprising:
--entering, using a computer system, information associated with monitoring of a patient with a care team, wherein the information includes individualized normal bounds for the patient (see Partovi paragraphs 16 and 112);
--sending, by the computer system, a reminder notice to a patient’s remote computing device that it is time to enter responses for a time period, wherein the time period is determined by the computer system as an amount of time since the patient was discharged from a healthcare treatment facility (see Partovi paragraphs 36, 84, 97 and 111);
--determining, by the computer system, questions for the time period, wherein the questions change according to the time period and answer history (see Partovi paragraphs 36, 84, 97 and 111; wherein question could be “what is your weight? “….system requires the patient to enter their weight...);
--presenting, by the computer system, the questions that are scheduled for the time period to the patient, wherein the presented questions are transmitted to the patient’s remote computing device and displayed using a graphical user interface of the patient’s remote computing device (see Partovi paragraphs 36, 84, 97 and 111);
--receiving, by the computer system, a patient response to the questions, wherein the patient response is entered using the graphical user interface of the patient’s remote computing device and transmitted from the patient’s remote computing device to the computer system;
--recording, in the memory of the computer system, any actions taken by the care team based on the patient response (see Partovi paragraph 15 and 90). 
Partovi fails to teach:
--scoring, by the computer system, the responses received by the computer system from the patient’s remote computing device and updating a history file stored in a memory of the computing system associated with the patient;

-- prioritizing, by the computer system, patients based on a severity of an out of bounds response compared to the individualized normal bounds for the patient, wherein patients with a larger difference between their response and the individualized normal bounds for the patient are prioritized for actions to be taken by the care team and patients with the score below a threshold have no actions taken by the care team;
--tracking, by the computer system, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time in the memory;
-- altering a treatment plan, based on at least the responses received by the computer system and the scoring by the computer system of the responses received by the computer system;
--creating, on a periodic basis and by the computer system, a bill based on the time tracked by the computer system of time spent by the care team analyzing the patient response and categorizing the actions taken by the care team; and
--transmit, by the computing system, the created bill to the patient or another entity responsible for payment.
Crawford teaches a patient intake engine operative on the processor component may determine an adherence assessment need for the patient. The adherence assessment may prompt the patient to respond to a set of questions. The questions may include how many pharmacies the patient uses, how many physicians prescribe medications to the patient, how many medications a patient is taking, the types of medications a patient is taking, disease state of the patient, how many visits to a hospital or emergency room that patient may have made over a recent time period. The patient responses to each question may be scored such that the greater the number of pharmacies, physicians, medications and hospital or emergency room visits result in a higher score. The sum of the scored responses may be compared to a threshold score in which a patient score above the threshold may indicate an adherence problem and/or a patient that may benefit from adherence assistance. In the alternative, certain patient responses to particular questions may trigger the system to notify the provider that this patient may benefit from the multi-med adherence system (see Crawford paragraph 7).

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Crawford within the systems/methods as taught by reference Rock with the motivation of assessing whether the patient's current circumstances present an adherence problem with respect to taking their medications on the customized schedule that is developed based on patient specific activities of daily living (see Crawford paragraph 29).
Partovi and Crawford fail to teach:
--identifying, by the computer system, any of the responses that are outside the individualized normal bounds for the patient and alerting the care team for the patient to the patient response;
-- prioritizing, by the computer system, patients based on a severity of an out of bounds response compared to the individualized normal bounds for the patient, wherein patients with a larger difference between their response and the individualized normal bounds for the patient are prioritized for actions to be taken by the care team and patients with the score below a threshold have no actions taken by the care team;
--tracking, by the computer system, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time in the memory;
--creating, on a periodic basis and by the computer system, a bill based on the time tracked by the computer system of time spent by the care team analyzing the patient response and categorizing the actions taken by the care team; and
--transmit, by the computing system, the created bill to the patient or another entity responsible for payment.
Rock teaches a healthcare delivery method as depicted in FIG. 4 (0400) that comprises the following steps: 

(2) Allowing definition of a patient healthcare plan (PHP) that coordinates delivery of healthcare to a patient (0402); 
(3) Integrating remote patient monitoring (RPM) data from mobile patient monitoring devices and patient alerts based on execution of the PHP (0403); 
(4) Risk stratifying all active patients to queue prioritized healthcare delivery to patients (0404); 
(5) Displaying risk stratification dashboards in real-time to trigger healthcare provider activity on specific patients (0405); 
(6) Updating/clearing alert status once patient status is improved/modified (0406); 
(7) Allowing the PHP be updated to adjust patient healthcare strategy based on patient alerts (0407); and 
(8) Triggering patient questionnaires/video and/or external interaction between the patient and healthcare professionals based on alerts generated by the PHP and then proceeding to step (1) (0408) 
Rock also teaches multiple MID values may be collected and if differentials between these values exceed certain thresholds, an alert may be triggered. For example, a differential patient weight reading of 10 pounds taken over a period of two days might trigger an alert (see Rock paragraphs 122-130 and 273).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Rock within the systems/methods as taught by reference Partovi and Crawford with the motivation of providing systems and methods for integrating healthcare delivery to patients via computerized systems and methods that allow multiple healthcare providers to interact with remote patients and healthcare monitoring equipment to provide unified healthcare services to the patient (see Rock paragraph 6).
Partovi, Crawford and Rock fail to teach:
--tracking, by the computer system, time spent by the care team analyzing the patient response and categorizing the actions taken by the care team and recording the tracked time in the memory; 

--transmit, by the computing system, the created bill to the patient or another entity responsible for payment.
Abrashkin et al. teaches a time capturing system that automatically tracks time spent by a service provider that bills the client by the hour and whose invoices are based upon the time spent rendering the contracted for services. With respect to the electronic calendar 30, the server receives the event information and client identification information from the electronic calendar. A time entry is then created and received by the workstation 28 or other device on which the electronic calendar is being used so that the time entry can be approved by the user. Once the time entry has been approved, the time entry can be transmitted via the network 22 to the invoicing server which in turn creates a pre-bill that may be received by the workstation and approved by the user. Once the pre-bill has been approved, the approved pre-bill can be transmitted via network 22 to the invoicing server 16, at which point the invoicing server can create a final invoice that can be sent to the client (see Abrashkin et al. paragraph 11 and 39).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Abrashkin et al. within the systems/methods as taught by reference Partovi, Crawford and Rock with the motivation of providing billing information in the scheduled event created by the user, thereby alleviating the need to receive that information from the invoicing server (see Abrashkin et al. paragraph 381).

As per Claim 2, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning the patient with a care team (see Rock paragraph 150). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 3, Partovi, Crawford, Rock and Abrashkin teach a method of claim 2, wherein the care team comprises one or more of a healthcare professional or patient advocates (see Rock paragraph 150).  
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 4, Partovi, Crawford, Rock and Abrashkin teach a method of claim 3, wherein the patient advocates include one or more of the patents' guardians, family or caregivers (see Rock paragraph 150).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 5, Partovi, Crawford, Rock and Abrashkin teach a method of claim 2, wherein assigning, using the computer system, the patient with the care team comprises logging contact information for the care team (see Rock paragraph 8).  
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 6, Partovi, Crawford, Rock and Abrashkin teach a method of claim 2, wherein assigning the patient with the care team is performed post-discharge of the patient from the healthcare treatment facility (see Rock paragraph 182).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 7, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning a questionnaire for the patient and customizing questions on the questionnaire for the patient (see Rock paragraph 244).

As per Claim 8, Partovi, Crawford, Rock and Abrashkin teach a method of claim 7, wherein customizing questions on the questionnaire for the patient includes setting, in the computer system, alert ranges and scoring thresholds specific for that patient (see Rock paragraph 273).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 9, Partovi, Crawford, Rock and Abrashkin teach a method of claim 7, wherein customizing questions on the questionnaire for the patient includes setting, in the computer system, questions based on aspects for the patient including one or more of baseline weight, demographics (age, gender, race), primary and secondary medical diagnoses for the patient, and patient history (see Rock paragraph 273). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 10, Partovi, Crawford, Rock and Abrashkin teach a method of claim 7, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning the time period for presenting the questionnaire to the patient for response by the patient (see Rock paragraph 274).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 11, Partovi, Crawford, Rock and Abrashkin teach a method of claim 10, wherein the time period is set to the patient's preferences and needs (see Rock paragraph 274).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 12, Partovi, Crawford, Rock and Abrashkin teach a method of claim 10, wherein if the patient does not interact with the computer system within a defined period of time after the notice is sent to the patient’s remote computing device by the computer system, then alerting the care team, by the computer system, of the lack of response (see Rock paragraph 274).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 14, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the patient interacts with the computer system using the GUI of smart device apps or websites executing on the patient’s remote computer device (see Crawford paragraph 153).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 15, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the questions are presented to the patient using the GUI of smart device apps or websites executing on the patient’s remote computing device (see Crawford paragraph 153). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 16, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the patient responds to the questions using the GUI of smart device apps or websites executing on the patient’s remote computing device (see Crawford paragraph 153).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 17, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein the patient responds to the questions using one or more monitor devices connected to the patient’s remote 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 18, Partovi, Crawford, Rock and Abrashkin teach a method of claim 17, wherein the monitor devices include a blood pressure measurement device, a weight measurement device, a glucose monitoring device, a pulse oximeter, a peak flow meter, a breathalyzer, a pedometer, a thermometer, a venipuncture, and a throat swab (see Rock paragraphs 274-277).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 20, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, wherein actions taken by the care team include communicating with the patient to alter treatment and to further understand the patient's condition or assigning a different questionnaire to the patient (see Rock paragraphs 276-277). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 21, Partovi, Crawford, Rock and Abrashkin teach a method of claim 20, wherein the different questionnaire is automatically assigned to the patient using the computer system (see Rock paragraphs 122 and 244). 
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 22, Partovi, Crawford, Rock and Abrashkin teach a method of claim 20, wherein the different questionnaire is manually assigned to the patient by the care team (see Rock paragraphs 122 and 244). 

As per Claim 23, Partovi, Crawford, Rock and Abrashkin teach a method of claim 1, further comprising determining, by the computer system whether monitoring of the patient should continue (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 24, Partovi, Crawford, Rock and Abrashkin teach a method of claim 23, wherein if the computer system determines that the monitoring is complete for the patient, the patient is identified by the computer system as being in a completed state and notices are no longer sent to the patient to complete the questionnaire, the patient history is updated, and a reason why monitoring is complete is stored in memory of the computer system (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.As per Claim 25, Partovi, Crawford, Rock and Abrashkin teach a method of claim 23, wherein the computer system determines that the monitoring is complete for the patient when the end of a defined monitoring period is reached, by the patient getting admitted to a healthcare facility, by the patient's death, or by full recovery of the patient (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
As per Claim 26, Partovi, Crawford, Rock and Abrashkin teach a method of claim 23, wherein when the patient is placed in the completed state, the patient is removed from the care team's work list and is archived in memory of the computer system (see Rock paragraphs 18-19).

As per Claim 27, Partovi, Crawford, Rock and Abrashkin teach a method of claim 26, wherein archived patients' records are kept on file for privacy law compliance (see Rock paragraphs 18-19).
The obviousness of combining the teachings of Partovi, Crawford, Rock and Abrashkin are discussed in the rejection of claim 1, and incorporated herein.
Claim(s) 28-39, 41-43 and 45-52 is/are directed to a system. Claim(s) 28-39, 41-43 and 45-52 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-18 and 20-27 as taught by Partovi, Crawford, Rock and Abrashkin. Claim(s) 28-39, 41-43 and 45-52 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-18 and 20-27 respectively.

Claim(s) 53 is/are directed to a non-transitory computer storage media. Claim(s) 53 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Partovi, Crawford, Rock and Abrashkin. Claim(s) 53 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively.

Claims 13 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock, Crawford and Abrashkin as applied to claim 1-12, 14-39 and 41-52 above, and further in view of Hains et al. Pub. No.: US 20100082367 A1.
As per Claim 13, Partovi, Crawford, Rock and Abrashkin fail to teach a method of claim 1, wherein entering, using the computer system, information associated with monitoring of the patient comprises assigning the patient secure, privacy law compliant accounts to access the computer system using electronic devices. 
Hains teaches the patient 12 may be required to "sign" a waiver to complete an initial opt-in process.  Once the waiver is signed off the enrollment is done, the data captured from the questionnaire 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hains with the systems/methods as taught by references Partovi, Crawford, Rock and Abrashkin with the motivation of incorporating an authoritative link between the patient and trusted medical professionals, in particular the pharmacist (see paragraph 29).
Claim(s) 40 is/are directed to a system. Claim(s) 40 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 13 as taught by Rock, Crawford, Abrashkin and Hains. Claim(s) 40 is/are therefore rejected for the same reasons as set forth above for Claim(s) 13 respectively.

Response to Arguments
Applicant’s arguments filed July 23, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) In the Office Action, all of the claims were rejected as being directed to directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. (Office Action, pg. 2.). Applicant respectfully traverses the remaining rejections for at least the reason that the claims are now directed to a combination of elements that indicates a significant improvement to the functioning of a computer or any other technology. In particular, each of the independent claims have been amended to recite that patients are prioritized based on a severity of an out of bounds response compared to the individualized normal bounds for the patient, wherein patients with a larger difference between their response and the individualized normal bounds for the patient are prioritized for actions to 
(2) Applicant’ traverses the remaining rejections. Specifically, Applicant submits that the applied references fail to disclose or render obvious all of the features of independent claims 1, 28, and 53 as amended.
In response to argument (1), Examiner respectfully disagrees that amendments indicate a significant improvement to the functioning of a computer or any other technology. There is not one limitation claimed in original and/or amended independent claim that cannot be done manually without a computer or any other assisted technology. For example, entering patient information, sending/providing a reminder notice, determine and presenting questions to ask patient in regards to time, receiving a patient response, scoring response (e.g. scoring  test), identify responses outside a specific range, prioritized patients as desired by a specific criteria, record/document actions taken, track/document time spent by provider(s) and characterizing provider actions taken, altering treatment plan, creating a bill based on providers time and sending a bill to patient. As stated previously, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
In response to argument (2), Examiner respectfully disagrees. Rock teaches a healthcare delivery method as depicted in FIG. 4 (0400) that comprises the following steps: 
(1) Collecting patient data in real-time within a HIS/EMR infrastructure (0401); 
(2) Allowing definition of a patient healthcare plan (PHP) that coordinates delivery of healthcare to a patient (0402); 
(3) Integrating remote patient monitoring (RPM) data from mobile patient monitoring devices and patient alerts based on execution of the PHP (0403); 

(5) Displaying risk stratification dashboards in real-time to trigger healthcare provider activity on specific patients (0405); 
(6) Updating/clearing alert status once patient status is improved/modified (0406); 
(7) Allowing the PHP be updated to adjust patient healthcare strategy based on patient alerts (0407); and 
(8) Triggering patient questionnaires/video and/or external interaction between the patient and healthcare professionals based on alerts generated by the PHP and then proceeding to step (1) (0408) 
Rock also teaches multiple MID values may be collected and if differentials between these values exceed certain thresholds, an alert may be triggered. For example, a differential patient weight reading of 10 pounds taken over a period of two days might trigger an alert (see Rock paragraphs 122-130 and 273).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Rock within the systems/methods as taught by reference Partovi and Crawford with the motivation of providing systems and methods for integrating healthcare delivery to patients via computerized systems and methods that allow multiple healthcare providers to interact with remote patients and healthcare monitoring equipment to provide unified healthcare services to the patient (see Rock paragraph 6).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No.: US 7311666 B2 to Stupp et al.; Embodiments of one or more apparatuses, and related methods, for collecting information and determining one or more association variables are described.  The information may be collected by asking a subset of pre-determined questions in a set of pre-determined questions one or more time during a data-collection time interval using the one or more apparatuses.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626